Earl Warren: Number 2, Red Lion Broadcasting Company Inc.et al, petitioner versus Federal Communications Commission et al. Mr. Solicitor General?
Erwin N. Griswold: Mr. Chief Justice and may it please the Court. Before resuming my argument, I would like to make a reference to one matter to which I referred yesterday afternoon. I raised question as to whether there was something in this exchange of letters between the commission and the Red Lion Broadcasting which constituted and ordered, which was properly subject for judicial review. I should point out that the question whether there was something reviewable there was presented by petition for rehearing en banc by the Government, which was joined in by the other side and that my reference there should be simply my own personal puzzlement as to what in these days constitutes a proper subject of judicial review. At the conclusion of the argument yesterday afternoon, I was referring to the suggestion that the personal attack regulations would inhibit actions by broadcasters. The inhibition I've suggested lies -- the suggestion of inhibition I contended, lies in a misapprehension of the status of the broadcaster. It based on the assumption that every minute of the time available to a broadcast licensee is his to use for his own personal financial profit. And I was arguing that his license allows him to use a public facility. It provides that it must be used for the public convenience and interest. If he doesn't meet the standard of the public interest, the commission may fail to renew his license, it can even cancel it. And certainly, the personal attack doctrine as an aspect of the fairness doctrine does no more than to say that he must use his privilege in this particular circumstance in the public interest. His license comes to him burdened with a public obligation, and he is in no position to claim that he is inhibited if he is required to make a modest performance on the obligation. Experience shows that there is little trouble under the fairness and personal attack doctrines with the great networks and the stations which they control. The problem arises mostly with the small independent stations as in the present case. As I've already indicated, there's no evidence here, no showing of any hardship, or even of lost of revenue by the station. Mr. Robb in his argument yesterday admitted that there was a personal attack, so, there is no question here about the suggested vagueness of the regulation. The only objection that the station made was to the granting of free time. They made no suggestion as to a problem of scheduling. Moreover, as has been indicated, they had a format. They had a free speech hour each week when they could readily have putted in. Indeed, many small stations play a great deal of music and an appropriate response to a personal attack could have been put on the air in place of a single recording. The commission does not undertake to tell the station just where the response must be put as long as the station chose an effort to be fair. The placing of the response is up to it. If it can get a sponsor, it's free to do so. Otherwise, it must be on sustaining time. But as I've indicated, that is part of the obligation. It undertakes when it accepts its license.
Potter Stewart: Was that all clear back at the time that this Red Lion episode occurred that it was the obligation of Red Lion to not only to give an opportunity to the person whose character have been attacked, but also do it at no expense to him?
Erwin N. Griswold: Let me say in response to that Mr. Justice that the fairness premier had been published before this. The fairness premier is essentially a digest of previous rulings of the commission. I think I'm right in my recollection that at least one of those rulings involved the question of free time. It was not as explicit as it was in this exchange of letters, but I think it is inherent in the fairness doctrine.
Potter Stewart: All just glancing through the appendix and I haven't read it carefully. There seems to be an indication that many of these broadcasting companies and they were great many that broadcast this particular speech.
Erwin N. Griswold: I think there were a 165 to broadcast this program.
Potter Stewart: Many of them seem to take the view that their obligation was met by this simple offer of free time if you want to pay for it.
Erwin N. Griswold: Simple offer of time.
Potter Stewart: Of time, of time.
Erwin N. Griswold: -- time if you wanted to pay for it.
Potter Stewart: Or a showing that he was he was a pauper or something like that.
Erwin N. Griswold: But let me suggest to you Mr. Justice that paying for time on a 165 stations is pretty substantial burden to put on the person involved here, particularly when as this our submission, this is really the obligation of the station in meeting the statutory requirement of operating in the public interest which over the course of a long evolution has developed into the fairness doctrine and more specifically into the personal attack doctrine.
Potter Stewart: I understand your submission as to the importance and necessity of it's being free time, but I -- my question is as you understood I know was whether or not that was also clear back at the time of Red Lion broadcast.
Erwin N. Griswold: Not as clear as I would like to have it to be. There was no -- nothing stated in bold face type that you must do this on free time if you can't get a sponsor. I think it was understood and I don't think that Red Lion was surprised when the response came from the commission. Certainly, that is a part of the issue here. I think it would be unfortunate in the long run to have it said that "Well, you can reply if you can pay for it, or you can reply if you can get sponsor," that would seem to be a considerable hindrance on a free speech and the development of a robust debate which is the underlying objective of the First Amendment. It is our position that the objective of the fairness premier of the commission's action here is to implement the First Amendment, not to subvert it. To induce the licensees to recognize their obligation under the amendments since they are utilizing a portion of a public facility, it has been argued that the First Amendment requires an opportunity for response in a situation like this, that in effect the United States would be denying free speech if there were no personal attack doctrine. I don't go that far, but I do contend that the regulation here involved on these facts does implement the First Amendment, does protect the public's right to hear which is the underlying basis of the First Amendment, and tends towards encouraging robust in spirited debate in accordance with the thrust and objective of the First Amendment. And for these reasons, we would submit that the decision of the Court of Appeals in this case should be affirmed.
Earl Warren: Mr. Robb?
Roger Robb: Mr. Chief Justice and may it please the Court. Referring briefly to the statement by the Solicitor General concerning whether or not this was a final order for which I thank him, I think that perhaps I might pledge that out a little bit by reference to the records. Now, as has been indicated, when this case was first presented in the Court of Appeals to a panel consisting of Circuit Judges Miller, Fahy and Tamm, the question was raised as to whether or not the order involved was a final order. At that time, the respondent commission was represented by Mr. Giller his general counsel and by Mr. Assistance Attorney General Turner of the Department of Justice. Judge Miller in his opinion said this in which appeared at page 84 of the joint appendix. In considering this matter, we are confronted by the threshold question, whether the commission's letters of October 6 and December 9 were final orders from which an appeal maybe taken. Pursuant to our invitation, the parties have submitted memoranda on the question in which they agreed that the commission's letters constitute final appealable orders. However, Judge Miller and Judge Tamm held that the orders were not finally appealable. Judge Fehy dissented in which he said, “All parties including the one against whom the ruling was made, understood the commission had decided finally that Red Lion was under obligation to comply with the fairness doctrine and had so notified the Red Lion.” Thereafter, there was a motion for a rehearing en banc, in which again, the respondent was represented by Mr. Turner of Department of Justice, and as Judge Tamm points out in his opinion, final opinion, thereafter, the United States and the Federal Communications Commission petition for en banc rehearing of the case. In other words, at Mr. -- as had been pointed out, all parties joined in that petition and I note in the brief for the Government filed here at page 9, appears the statement. Number 2 here and after Red Lion involves a challenge to a 1965 commission order directing Red Lion Broadcasting Company Inc. licensee of radio station WGCB in Red Lion to afford time to Fred J. Cook. So, I take it there can be no question, so far as the Government is concerned, this is a final appealable order. Now, Mr. Griswold has made reference to the distinction what he argues between newspapers and radio in the matter of regulation. And he suggest that since radio is subject to some regulation, therefore, should be distinguished from the case of newspapers. We suggest that newspapers are also subject to the law. They're subject to the antitrust laws. They're subject to the obscenity laws perhaps to a certain degree. But that does not mean that the Government may dictate what maybe publish or what not maybe publish. The newspapers enjoy the privilege of law postal rights as do periodicals, but this Court has held in the Hannegan v. Esquire case that the fact that these rates are granted to publications as a privilege, does not authorize the Government to determine what is in the public interest to be mailed and what is not. Now, let me advert briefly in connection with newspapers and news stories to the question put to me yesterday by Mr. Justice White, and which perhaps at the time, I failed to understand fully or misunderstood. The question as I recall it was whether or not this Hargis broadcast might have been carried as a bonafide newscast, and therefore have avoided the requirement that free time be given for a reply. I think in the first place is if one examines this broadcast that one must reach a conclusion that under no stretch of the imagination could this be considered a bonafide news broadcast. It is a discussion and an attack on Mr. Cook and his book. However, and this matter is discussed at some length in the brief filed in Number 717 by Columbia Broadcasting System. However, in the first place, under the fairness doctrine or the personal attack doctrine as it stand stood the time of the broadcast, there was no exemption for a personal attack carried in a news broadcast.
Byron R. White: This is just not the current rule.
Roger Robb: Yes sir, but even under current rules, may it please the Court, even under the current rules, and the current rule is published at page 20, printed at page 20 of the CBS print.
Byron R. White: You're talking about the current.
Roger Robb: It is still subject to the fairness doctrine unless, unless the broadcaster carry some general answer to the attack in some other way.
Byron R. White: Even he isn't subject to the specific and personal attack rules, he's still subject to the generalities of the fairness doctrine --
Roger Robb: Yes sir, yes sir.
Byron R. White: -- in trying to search out the position of presenting it on the other --
Roger Robb: Yes sir. And as the Seventh Circuit held in the other case, our reading of the latest amendment indicates that unless the response of the person attacked is fairly prevented by the licensee on the attack issue of the exempt broadcast, the licensee, he must adhere to the explicit requirements of the rules, so that the exception is really rather -- a rather insubstantial. Now, --
Byron R. White: What's your - what's your client's basic view of the air, the atmosphere through which these waves travels really public property or does it belong to the people? What was it?
Roger Robb: Well, --
Byron R. White: Some people suggest that it's like a public street.
Roger Robb: I beg your pardon?
Byron R. White: Some people suggest it's like a public street that everybody has some right of going into for communication purposes.
Roger Robb: Well, even assuming that to be true, may it please Your Honor, now this Court has held in many cases, but although public streets and public parks are public property and held in trust for the public, the Government may not under the guise of regulating the use of the streets or parks impinge upon the right of free speech.
Byron R. White: That's true. But if they're -- but couldn't they insist if they're going to give people, certain selected people the exclusive right to use the parks that they let somebody else use them too sometimes under some condition?
Roger Robb: Well, --
Byron R. White: -- use the parks or the streets or the airwaves?
Roger Robb: Well, I don't quite follow Your Honor's analogy in that connection. It seems to me obviously, everybody can have a license for radio station because there are not enough frequencies left out.
Byron R. White: Well, that's true, that's true, and the people they given to, the Government suggests, they ought to able to require let somebody else into the facilities now and then when there's good reason to do so.
Roger Robb: Well, that maybe taken care by the general fairness doctrine about which I have no comment, except to say that there's a distinction I think and a very sharp distinction between a general requirement that during the term of his license, a radio broadcasting company must observe general fairness. And if it failed to do so, at the end of its term, it might not get his license back. I think a distinction between that situation and the situation we have here where the Government undertake to tell a radio broadcaster what it must broadcast and who it must be put on the air.
Byron R. White: I'm not suggesting that anything specific about these specific rules, but in principle, do you object to the notion that the Government --
Roger Robb: I beg pardon?
Byron R. White: In principle, do you object to the notion that the Government in granting licenses which are available in limited numbers, if they suggest to the licensee that under certain conditions, they must let some other people besides themselves use the facilities?
Roger Robb: Well, Your Honor says in principle Your Honor, it makes a lot of difficult to answer because the principle might be extended to lengths which I would not be able to accept.
Byron R. White: Well, the fairness doctrine just as still -- the general fairness doctrine still just leaves it in the and I take it in the hands of the broadcaster to decide what material would go over the air waves to create the balance which the fairness doctrine might require. Is that correct?
Roger Robb: Yes sir.
Byron R. White: And so I ask you again, would you say that the Government would be disentitle to -- in connection with the license specific to require that the licensee allows certain specific material to go on the airwaves rather than just leaving it up to him?
Roger Robb: I would answer that question, no, yes sir.
Byron R. White: So --
Roger Robb: I think that's what they're doing in this case --
Byron R. White: Yes, that's right. And you say that public has no right in connection with granting a license to say to the licensee that here are some materials that you must broadcast at some point in your operation.
Roger Robb: I don't think I phrased it quite that well Your Honor. I think I'd say --
Byron R. White: If some other members of the public want it broadcasted.
Roger Robb: Your Honor, say the public has no right to hear it. I would say that the Government has no right to dictate to the broadcaster that he must present it to the public in a certain way in certain time for a certain person.
Byron R. White: And you say that you may that the Government may not say that if John Jones, a member of the public demands from you under certain conditions that he'd be allowed to speak on your facilities that you must do so, you would say the Government may not say that?
Roger Robb: Yes sir. I might point out to the Court in that connection with the respect to the general proposition of fairness that the record shows here that Red Lion did broadcast I think half an hour at one time and 15 minutes in another time did give to the democratic national committee, that time, to broadcast a general program on what was called Eight Clubs of the Air, which included Mr. Hargis who is involved in this broadcast, so that the public did have that before it.
Earl Warren: Mr. Robb, may I ask you this. You acquiescent reasonable in this rule, don't you?
Roger Robb: Oh, yes sir, yes sir.
Earl Warren: Well, what in principle is the difference between the situation in the case we have here, where they say that the radio station must have -- must give free time to someone to answer on the one hand, and on the other hand that the conclusion of the term of the license that if commission says to them now here. You haven't been reasonable, you haven't been fair, you've been out of line in what you say is -- is they're using their First Amendment rights and therefore we take away you license. Now, what is the difference in principle between those two?
Roger Robb: Well, I notice in the brief of the Government, a reference to a decision of the F.C.C. in a case in which it was attempted to cancel the license of a broadcasting station on the ground that the station over a period of years had been broadcasting anti-semitic programs, and the Federal Communications Commission held that was not a profit ground upon which to revoke the license. So apparently and obviously I think, the Federal Communications Commission draws a distinction between such a proceeding and such a -- an attack upon that station, and the case which we have before us where in a particular case, with the respect to a particular matter, the station is told that it must broadcast particular material through the voice from the mouth of a particular individual. Irrespective of the fact that the station may have been overall perfectly fair with respect to the issue discussed. This isolates a particular individual and the particular individual desires from the general question of whether during its term of service, the station has been fair and reasonable.
Earl Warren: Is that a question of principle or is that a question of degree?
Roger Robb: I think it's a question of principle Your Honor.
Earl Warren: What is the principle?
Roger Robb: I think the principle is the distinction between dictating a particular program which I think -- think come out to censorship. And over a period of years, a passing judgment on whether or not the performance of the station over those years had been fair. I can see a distinction there.
Earl Warren: In order words, it's a distinction between an individual program and on the one hand than overall policy on the other.
Roger Robb: Yes. I think that's probably what Mr. Chafee had in mind when he wrote his article on this matter, in which he said that dictating a particular program and the contents of one is the very essence of censorship.
Earl Warren: You mean to require an answer is censorship. He certainly doesn't mean that, does he?
Roger Robb: I beg your pardon?
Earl Warren: Certainly he doesn't mean to require an answer is censorship, does he?
Roger Robb: Well --
Earl Warren: Isn't there something else if it's --
Roger Robb: Yes sir.
Earl Warren: If it's right?
Roger Robb: Mr. Justice Stewart asked the Solicitor General whether or not Red Lion was on notice that it would be required to give free time. Well, I can't state definitely that it would not. I'm advised that there was nothing clearly stated prior to his ruling which put Red Lion on notice that it must give this free time. And obviously, many of the radio stations who responded to Mr. Cook felt that their obligation was fully fulfilled when they offered him time on a paid basis. I think unless the Court has for further questions, that is all time that I will impose upon the Court.
Earl Warren: Very well, thank you.